Citation Nr: 0320828	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  99-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected chronic dermatophytosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 1999, a 
statement of the case was issued in April 1999, and a 
substantive appeal was received in May 1999.  

In October 2000, the Board remanded this case for further 
evidentiary development.  The RO accomplished the requested 
action as far as practicably possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).

In January 2003, the veteran indicated a desire to be granted 
service connection for a pulmonary disability and a 
disability of the hands.  As these issues have not been 
procedurally developed, the Board is referring them to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran failed to appear for VA medical examinations 
scheduled in connection with his claimed disabilities and has 
neglected to provide an explanation of any sort in 
justification of his absences.

2.  The veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).

3.  The veteran's skin disability is manifested by no more 
than scars on the upper back and arms consistent with a 
history of cystic acne, several comedones on the back, and 
scaling on the plantar surface of both feet and hands.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.655; 
38 C.F.R. Part 4, including § 4.7 and Code 9411 (2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.655; 38 C.F.R. Part 4, including 
§ 4.7 and Code 7813 (2002), 67 Fed. Reg. 49590-49599 (July 
31, 2002) (effective August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
PTSD.  The discussions in the rating decision, statement of 
the case, Board remand, supplemental statement of the case, 
and June 2002 letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the June 2002 letter and 
November 2002 supplemental statement of the case, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
medical records, and a pertinent VA medical examination.  
Moreover, an additional psychiatric examination for which the 
veteran failed to report was scheduled.  As the record shows 
that the veteran has been afforded a VA examination in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

PTSD 

In November 1998, the veteran was hospitalized.  The 
principal diagnosis was alcohol dependence/ withdrawal.  He 
was hospitalized again later that month for approximately 
four weeks.  The hospital report reflects that the veteran 
reported heavy drinking and denied periods of sobriety in the 
previous five years.  He indicated that he was divorced, had 
financial troubles, lack of appetite, and minor legal 
problems due to alcohol abuse.  On objective examination, he 
was oriented in all four spheres, was cooperative and alert, 
and his speech was normal.  The primary diagnosis was alcohol 
dependency, medicine dependency, and rule out PTSD.  

On January 1999 VA PTSD examination, the veteran reported 
that his current functioning was "bout the same."  He 
reported nightmares occurring approximately twice a week, 
avoidance of crowds, and an increased startle response.  He 
indicated that he dined at restaurants but that he sat with 
his back to the wall.  He stated that he was always "alert" 
at shops and that he did not view war-related movies.  He 
indicated that he had divorced twice and that he had not 
worked in seven months because his "mind wasn't there."  On 
objective examination, the examiner noted good eye contact, 
neat appearance, normal speech and thought content, adequate 
judgment and insight, normal memory, and orientation in all 
spheres.  The veteran's mood was described as euthymic, and 
although he admitted some suicidal ideation, he denied 
homicidal ideation.  There was no evidence of delusions or 
hallucinations.  The examiner indicated that the veteran was 
competent for VA purposes and that he was not in need of 
psychiatric hospitalization.  The examiner diagnosed PTSD and 
assigned a global assessment of function (GAF) score of 55.  

By February 1999 rating decision, the RO granted service 
connection for PTSD and assigned an evaluation of 30 percent.  
A 30 percent evaluation entails no more than occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The veteran filed a notice of disagreement in March 1999 
asserting that his PTSD was more severely disabling than 
currently evaluated.  

In October 2000, the Board remanded this matter for further 
development to include an additional psychiatric examination.  
Such examination was scheduled for August 2002, but the 
veteran failed to report for the examination and did not 
provide an explanation for his failure to appear. 

Generally, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. § 
3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As the veteran failed to report for the VA psychiatric 
examination scheduled in August 2002 and has offered no good 
reason for the failure to so report, the Board, under the 
provisions of 38 C.F.R. § 3.655(b), may deny his claim for an 
increased evaluation for PTSD.

In any event, however, the veteran would not be entitled to 
an evaluation in excess of 30 percent for PTSD.  

A 50 percent evaluation for PTSD would entail occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

As is clear from the record, such an evaluation is 
unwarranted.  The veteran does not suffer from symptoms such 
as a flattened affect, abnormal speech patterns, panic 
attacks, memory impairment, impaired judgment, and other very 
serious symptoms associated with a 50 percent rating.  
Moreover, although he has been divorced twice, there is no 
current evidence reflecting difficulty in establishing and 
maintaining effective work and social relationships.

Also, the veteran's GAF score has been assessed as 55.  The 
GAF scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996); see also DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF of 51-60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Id., see Richard, supra.  The fact that the veteran's GAF 
score reflects only moderate symptoms bolsters the Board's 
conclusion that a 50 percent evaluation is unwarranted.  

Furthermore, the Board finds that the current 30 percent 
rating is the highest rating warranted in conjunction with 
the veteran's original claim and subsequent grant of service 
connection for PTSD.   See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Chronic Dermatophytosis

On January 1999 VA examination of the skin, the examiner 
diagnosed chronic dermatophytosis.  There were scars on the 
veteran's upper back and arms consistent with a history of 
cystic acne.  There were several comedones on the back.  
There was scaling on the plantar surface of both feet and 
hands.  Conventional medication could not be used to treat 
the veteran's skin condition because he had hepatitis B and C 
and the commonly prescribed medication was considered 
hepatoxic.  

By February 1999 rating decision, the RO granted service 
connection for chronic dermatophytosis and assigned an 
evaluation of 30 percent.  The veteran disagreed with the 
initial evaluation.  

In October 2000, the Board remanded this matter for a further 
dermatologic examination.  An examination was scheduled for 
August 2002, but the veteran failed to report for such 
examination or to provide a reason for his absence.  

Generally, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA. 38 C.F.R. § 
3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As the veteran failed to report for the VA dermatologic 
examination scheduled in August 2002 and has offered no good 
reason for the failure to so report, the Board, under the 
provisions of 38 C.F.R. § 3.655(b), may deny his claim for an 
increased evaluation for chronic dermatophytosis.

In any event, however, the veteran would not be entitled to 
an evaluation in excess of 30 percent for his skin 
disability.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will be applied.  Karnas, 1 Vet. App. at 
313.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  The law and regulations 
governing disabilities of the skin were amended effective 
August 30, 2002.  67 Fed. Reg. 49590-49599 (July 31, 2002).  

The veteran's disability is rated 30 percent disabling under 
Diagnostic Code 7813 pertaining to dermatophytosis.  Under 
the old criteria, disabilities evaluated under codes 7807 
through 7819 were rated by analogy to eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118 (2002).  Under that diagnostic 
code, a 10 percent evaluation was warranted where the skin 
disability was productive of exfoliation exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
rating required that the disability be manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition.  
Under the old criteria, therefore, a 50 percent evaluation 
would not be warranted.  Ulceration and extensive exfoliation 
were not shown, and there have been no demonstrable systemic 
or nervous manifestations to warrant a 50 percent evaluation.  
Id.

Under the new criteria, Diagnostic Code 7813 pertaining to 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  67 Fed. Reg. 49590-49599 (July 31, 2002).  

Diagnostic Code 7800 provides for an 80 percent evaluation 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement.  A 50 percent 
evaluation is warranted with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  

Note (1) states: The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. 
cm.).
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2) provides: Rate tissue loss of the auricle under DC 
6207 (loss of auricle) and anatomical loss of the eye under 
DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.

Note (3) provides: Take into consideration unretouched color 
photographs when evaluating under these criteria.  Id.

A 50 percent evaluation is not warranted under the new 
version of 7800.  A 50 percent evaluation would require 
visible or palpable tissue loss and either gross distortion 
or asymmetry or with four or five characteristics of 
disfigurement.  None of the foregoing has been shown in the 
veteran's case.  Tissue loss has not been indicated, and the 
veteran's scars have not been shown to be large or prominent.  

The new version of Diagnostic Code 7801 is inapplicable as it 
pertains to scars, other than those on the head, face, or 
neck, that are deep or that cause limited motion.  Id.  
Limitation of motion due to scars has not been shown or 
alleged.

The new version of Diagnostic Code 7802 pertains to scars, 
other than those on the head, face, or neck, that are 
superficial and that do not cause limited motion.  Id.  A 
maximum evaluation of 10 percent is warranted under this 
diagnostic code.  As such, although this diagnostic code is 
potentially applicable to the veteran's disability, its 
application would constitute prohibited pyramiding.  See 
38 C.F.R. § 4.14; Esteban, supra.  Moreover, as the veteran 
is entitled to the highest evaluation available to him under 
the schedule, he is better served by his current 30 percent 
rating than by an evaluation under Diagnostic Code 7802.  See 
38 C.F.R. § 4.7.

The new Diagnostic Code 7803 is inapplicable as it pertains 
to 7803 superficial, unstable scars.  67 Fed. Reg. 49590-
49599 (July 31, 2002).  Similarly Diagnostic Code 7804 is not 
relevant to the present situation because it pertains to 
superficial scars that are painful on examination.  Id.  
Painful scars are not reflected by the evidence.  Likewise, 
the new Diagnostic Code 7805 need not be analyzed.  
Diagnostic Code 7805 comprehends "other" scars that are to 
be rated based on limitation of function of affected part.  
Id.  No limitation of function resulting from scars has been 
shown.

Finally, the provisions of the new Diagnostic Code 7806 
pertaining to eczema must be discussed.  Under Diagnostic 
Code 7806, a 60 percent evaluation is assignable where more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected by eczema or where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs has been required during the 
past 12-month period.  Id.  In the instant case, the 
veteran's dermatologic disability is not shown to cover 
either 40 percent of his body or 40 percent of exposed areas.  
Indeed, his back and the soles of his feet appear to be 
primarily affected, and these areas, presumably, are not 
exposed to public view.  Furthermore, drug treatment of the 
type comprehended by this regulation has not been undertaken.  
Rather, only conventional medication was mentioned as 
appropriate for treatment of the skin disability of which the 
veteran suffers.  Such medical could not be administered due 
to an unrelated disability.

As evident from the exhaustive discussion above, an 
evaluation in excess of 30 percent for the veteran's skin 
disability is not warranted under either the old the new 
criteria for evaluating disabilities of the skin.

Furthermore, the Board finds that the current 30 percent 
rating is the highest rating warranted in conjunction with 
the veteran's original claim and subsequent grant of service 
connection for a dermatologic disability.   See Fenderson, 
supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


